Citation Nr: 1505571	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine at C5-6 and C6-7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to December 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for DDD of the cervical spine at C5-6 and C6-7 with a 10 percent rating effective January 1, 2008.  In an interim (May 2008) rating decision, the 10 percent rating for DDD of the cervical spine at C5-6 and C6-7 was continued.  The Veteran initiated appeals as to other issues; however, his substantive appeal was limited to the issue discussed herein.  Accordingly, the Board only has jurisdiction over the cervical spine issue listed on the first page of this decision.   


FINDING OF FACT

The Veteran's cervical spine disability is not shown to have been manifested by forward flexion of the cervical spine to 30 degrees or less; or by combined range of motion of the cervical spine of 170 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or ankylosis or incapacitating episodes of disc disease.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for DDD of the cervical spine at C5-6 and C6-7 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5237, 5242 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The Veteran is challenging the initial evaluation assigned following the grant of service connection for DDD of the cervical spine at C5-6 and C6-7.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006) it was held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, and post-service private treatment records have been secured.  The Veteran was afforded a pre-discharge VA examination in October 2007, and a VA cervical spine examination in April 2014.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted an appropriate examination of the cervical spine, and rendered appropriate diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the appeal.  VA's duty to assist is met.

Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  
The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  That General Formula applies to all disabilities of the spine, including the Veteran's which has been assigned Code 5242 for degenerative arthritis of the spine (also see Code 5003).  (Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved).

Under the General Formula, an evaluation of 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the cervical spine is from zero to 45 degrees, extension is from zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are from zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees.  Id. at Note (2). 

Intervertebral disc syndrome (IVDS) can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" also found at § 4.71a, Code 5243.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the percentage assigned depends on the duration of such episodes.  38 C.F.R. § 4.71a, Code 5243.  For that purpose, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40 , 4.45).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Factual Background and Analysis

In October 2007, the Veteran was afforded a pre-discharge VA examination.  With regard to the neck/cervical spine, the Veteran reported having problems with his neck since December 2006.  He had reduced range of motion and pain that occurred intermittently twice weekly, and lasted up to two days.  He described the pain as aching that would radiate down his back.  He rated it 4/10 in severity; it was relieved with rest and ibuprofen.  He was treated with physical therapy.  He had not been incapacitated.  He reported functional impairment of reduced range of motion.  On physical examination there was no radiation of pain on movement, muscle spasm or tenderness to palpation of the cervical spine.  Flexion was to 45 degrees, extension was to 45 degrees, right lateral flexion was to 20 degrees, limited by pain at 20 degrees, left lateral flexion was to 25 degrees, limited by pain at 25 degrees, right rotation was to 60 degrees, limited by pain at 60 degrees, and left rotation was to 50 degrees, limited by pain at 50 degrees.  Range of motion was not limited by pain or by repetitive use, fatigue, weakness, lack of endurance, or incoordination.  There was no IVDS.  Gross examination of the rest of the spine, all other joints, and muscle groups were within normal limits.  Cervical spine x-rays revealed narrowing of disc spaces at C5, C6, and C6-7 consistent with DDD.  The diagnosis was DDD of the cervical spine at C5-6 and C6-7.

An October 2008 private physical therapy assessment notes the Veteran reported he had cervical pain with left-sided pain greater than right (1/10).  He also reported decreased pain since initiating therapy.  On range of motion testing of the cervical spine, flexion was 70 percent, extension was 100 percent and bilateral rotation was 80 percent.  

In a June 2010 statement, the Veteran's chiropractor noted that the Veteran had been under chiropractic care since January 2009 for symptoms of neck and back pain.  The pain was of unknown origin and appeared to be getting worse with time.  January 2009 x-rays revealed degenerative joint disease at C5/C6 with osteophyte formation and decreased disk height.  Treatment goals were to reduce muscle spasm, inflammation and pain, increase activities of daily living with regard to home and work routine, and slow the progression of degeneration in order to prevent surgery.  Treatment consisting of conservative chiropractic care and physical therapy was scheduled for 2 to 4 visits per month for 6 months.  

In April 2014, the Veteran was afforded a VA examination of the neck/cervical spine.  He reported increased pain and stiffness in the neck that was worse at night.  Pain was also worse with driving, particularly if he had to turn his neck.  Flare-ups did not impact the function of the cervical spine.  On physical examination, forward flexion, extension, and right and left lateral flexion were each 35 degrees with no objective evidence of painful motion.  Right and left rotation was each 70 degrees with no objective evidence of painful motion.  Repetitive-use testing with three repetitions revealed; post-test forward flexion, extension, and right and left lateral flexion each ending at 35 degrees, and right and left rotation ending at 70 degrees.  There was no additional limitation of motion of the cervical spine following repetitive-use testing.  He did not have functional loss and/or functional impairment of the cervical spine.  He did not have muscle spasm of the cervical spine that resulted in abnormal gait or abnormal spinal contour.  He did not have guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  He did have localized tenderness or pain to palpation for joints/soft tissue of the neck/cervical spine.  Muscle strength testing was 5/5 of the upper extremities.  There was no muscle atrophy.  Reflex and sensory examinations were normal.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  He did not have any other neurologic abnormalities related to a neck/cervical spine disorder.  He did not have IVDS.  He did not use any assistive devices.  X-rays showed narrowing of disc spaces indicating disc disease.  The diagnoses were degenerative joint disease and DDD of the cervical spine.  It was noted that the Veteran's cervical spine did not impact his ability to work; he is employed as a civilian for the Air Force and reported that he does not lose time from work on account of his neck/cervical spine.

Throughout the appeal, the Veteran's service-connected cervical spine disorder has been rated 10 percent disabling under Code 5242 for degenerative arthritis of the spine.  His range of motion and combined range of motion do not more nearly approximate the criteria for a rating in excess of 10 percent.  While initial physical therapy records showed flexion at 30%, after several weeks of physical therapy, flexion was noted to be 70%, and during VA examinations in 2007 and 2014, forward flexion of the cervical spine was shown to be greater than 30 degrees.  During 2007 and 2014 VA examinations, combined ranges of motion were greater than 170 degrees; and ankylosis of the cervical spine was not shown.  On examination, there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  There were no incapacitating episodes due to the cervical spine.  Accordingly a rating in excess of 10 percent is not warranted for DDD of the cervical spine. 

The Board acknowledges the Veteran's report of reduced range of motion and intermittent, aching pain, with increased neck pain and stiffness at night and while driving, and has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 205 -07.  In evaluating the Veteran's claim under DeLuca, the Board notes that the Veteran's limits in range of motion, including as due to pain, are contemplated by the 10 percent rating assigned for his cervical spine disability.  Notably, the October 2007 VA examiner noted that range of motion was not limited by pain on repetitive use, fatigue, weakness, lack of endurance or incoordination; there was no additional limitation in range of motion caused by flare-ups.  The April 2014 VA examiner noted there was no additional limitation of motion of the cervical spine following repetitive-use testing.  It was further noted that the Veteran did not have functional loss and/or functional impairment of the cervical spine.  Accordingly, a higher rating based on limitation of function due to pain or weakness, fatigability, incoordination, or pain on movement is not warranted.  

Regarding neurological symptoms, private physical therapy records noted complaints of intermittent pain, numbness, and tingling in the upper extremities in September and October 2008.  However, the preponderance of the evidence does not support a finding of a separate rating based on neurological symptoms associated with his service-connected cervical spine disorder.  The April 2014 VA examination included a detailed motor examination which found normal muscle strength of the upper extremities.  Reflex and sensory examinations were normal.  Significantly, on April 2014 VA examination, he did not have radicular pain or any other signs or symptoms due to radiculopathy; nor did he have any neurologic abnormalities related to a cervical spine disability.  Thus, a separate rating for neurologic abnormalities is not warranted.

Furthermore, the record does not reflect any distinct period of time when the symptoms of the Veteran's cervical spine disability exceeded those encompassed by the 10 percent rating assigned, and therefore a "staged" rating is not warranted at any time during the appeal.  See Fenderson, 12 Vet. App. at 125-26.  

The Board has further considered whether referral for extraschedular consideration is warranted for the Veteran's cervical spine disability.  There is no objective evidence of impairment due to symptoms associated with a cervical spine disability not encompassed by the schedular ratings assigned.  The Veteran reports pain and limitation of motion of the cervical spine.  These symptoms are addressed in the Codes discussed above.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his service-connected cervical spine disability is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his service-connected cervical spine disability.  It was noted in the April 2014 VA examination report that he works as a civilian for the Air Force and his cervical spine disability does not impact his ability to work.  Therefore, the Board finds that the matter of entitlement to a total rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for DDD of the cervical spine at C5-6 and C6-7 is denied.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


